ml

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

AUG 12 2011
Jo ANN MYERS STEPNEY, ) ¢¢e,k, U_S_ D,Smct and
) Ba"k"*-|P¥CV Courts
Plaintiff, )
) .
v. ) civil Acu490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. Ia'. at 328. The trial court has the discretion

to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).
Mindful that a complaint filed by a pro se litigant is held to a less stringent standard than

that applied to a formal pleading drafted by a lawyer, see Haines v. Kerner, 404 U.S. 519, 520
(1972), the Court concludes that the factual contentions of the plaintiff’ s complaint are irrational
and wholly insufficient to state a cognizable civil claim. Accordingly, the Court will dismiss
this action under 28 U.S.C. § l9l5(a)(2)(B)(i) as frivolous.

An Order consistent with this Memorandum Opinion will be issued on this same date.

DATE; y/z,//,